* Headnotes 1. Bridges, 9 C.J., Section 84 (Anno); 2. Bridges, 9 C.J., Section 79 (Anno).
The responsibility for the appellee's injury must be referred to his own negligence in attempting to turn his wagon around on a bridge, the space therefor being so limited as to render it practically impossible for him to do so with safety.
Conceding that the appellant was charged with the duty of maintaining a suitable railing along the side of the bridge, it was not required to maintain such a railing as would withstand the extraordinary strain placed on it by the appellee's negligence. The peremptory instruction requested by the appellant should have been granted.
Reversed, and judgment here for appellant. *Page 443